1. Venezuela
The next item is the debate on six motions for resolutions on Venezuela.
author. - Mr President, Members of Parliament have been extremely worried about the recent clampdown on the freedom of the press by the Venezuelan regime.
As you know, media freedom is one of the foundations of a democratic society. It certainly includes the right to receive information from multiple pluralistic sources. Recently there have been attacks on media freedom by President Hugo Chávez. In August last year he ordered the closure of 34 radio stations through a refusal to renew their licences. This January President Chávez ordered off the air RCTV International and five other cable and satellite TV channels who failed to broadcast his official speech. Furthermore he has described using Twitter and the Internet to pass on anti-government information as terrorist activities. We protest against the death of two Venezuelan students who protested against this shutting-down of the free media...
(The President cut off the speaker.)
author. - (ES) Mr President, ladies and gentlemen, freedom of expression is not a virtual right which can be agreed on without taking into account the political and social reality of a country. Freedom of the press to express critical views on the government or politicians whether they are presidents, pro-government or of the opposition, is the most important guarantee that people can have. This is about access to information from pluralistic sources so that the right to vote is a genuine one.
Unfortunately, the reality in Venezuela is that following many antidemocratic acts by the government of President Chávez against the opposition, it seems that it is now going to put an end to the press. We are not just referring to the recent case of RCTV International on which the Venezuelan audiovisual authority imposed a retroactive law but also to the fact that since 2009, 34 of the most popular radio stations in Venezuala have been closed down.
In addition, Globovisión, which still maintains an editorial line independent from the government, is being put under pressure to change this. Let us not forget that the most perverse way of eliminating the media is to initiate self censorship.
Following the shut-down of 34 radio stations, the government of Hugo Chávez officially announced there was a list of other stations which are about to be closed down as well: a list which nobody is aware of because the procedures are not open, and a list over which a great deal of uncertainty hangs, the sole purpose of which is to promote self censorship. All these violations are taking place without the competent courts responding to the proceedings being filed before them.
In a country where a universal principle such as that of non retroactivity is not respected, where the judicial authorities do not respond to any appeals unless the President tells them to, there is no rule of law and there is no separation of powers. Democracy simply does not exist. Unfortunately, this is the Venezuela of today.
Mr President, I am sorry, but the motion for a resolution on Venezuela tabled mainly by the Group of the European People's Party (Christian Democrats) is a practical joke cobbled together in order to exploit the urgency debate for political purposes and to try to discredit Mr Chávez.
I will resume because there is no point in wasting time. Four national stations have failed to comply with their statutory registration requirements. They have been temporarily suspended and are currently complying with these requirements and I hope that they will be quickly put in order.
In a joint motion for a resolution with the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left - Nordic Green Left, my group reiterates its unequivocal support for freedom of expression and plurality. I am surprised, however, at the very varied view that the PPE Group has of that freedom of expression. Was it not you who voted against the resolution on the freedom of the press in Italy in Berlusconi's defence? If you want to make fools of yourselves today, be my guest. There will be plenty of you at voting time, make the most of it.
Mr President, I also have two problems regarding Venezuela. One is of form and the other is of substance. On the point of form, I must say that our fellow Members in the Group of the European People's Party (Christian Democrats), who for some time now have been actively abusing this urgency session on breaches of human rights in order to hold a party political debate, are creating a complex situation.
It is quite legitimate for them to want to carry out party political activities. However, this is not the right place. If they want to make statements of support for their friends or, if anything, criticise governments which they do not like, this is not the time or the place.
However, let us take this urgency session in which we are discussing breaches of human rights and democracy a lot more seriously, because, if we do not we are going to lose all the credibility that we currently have, and this is clearly difficult to regain at international level.
There are many flagrant cases of violations of human rights in Latin America. Let us also be more consistent. Do we want to discuss human rights in Latin America? Then let us talk about Colombia and Honduras. How is it that those issues never come to be discussed here in plenary? Why do we always have this problem and yet in a case like today's, which is merely an administrative issue, we get this kind of presence and support? This is unacceptable. It is unacceptable because, I insist, we are losing all credibility and all legitimacy to be able to express an opinion on these types of cases.
Let me be very clear. I am not a Chávez follower. I am in favour of freedom of expression, even for those whose opinions are radically opposed to mine, be it here, in Italy or in Honduras. However this is not today's debate. The problem being dealt with today is essentially an administrative matter, a matter related to internal order in Venezuela, a matter which is being resolved and what is more, has even been resolved according to information we have.
Therefore, there is not even a case. There is no point. If we wish to continue ridiculing this urgency session, then let us continue along these lines and we will just end up never discussing anything at all because we will have no credibility whatsoever.
Therefore, I urge members of the PPE Group to let us take this urgency session a little more seriously, or it will no doubt end up being completely pointless.
author. - Mr President, let me first emphasise the utter hypocrisy of the right-wing groups in this Parliament which condemned the Venezuelan government for the temporary withdrawal of broadcasting facilities for Radio Caracas Television (RCTV) and pretend to be champions of the freedom of the press. These are the same groups that stand for a system in Europe where the vast majority of the media is controlled by billionaires and major private corporations, who use this control on the one hand to reap massive profits for themselves and on the other hand to spew out pro-capitalist propaganda, pro-market and pro-neoliberal propaganda; who, in the context of the present economic crisis, vilify and abuse public--sector workers, for example, relentlessly pushing an agenda that it is working-class people who must pay for the crisis, and vilify without end those working class organisations that dare to disagree.
Bringing the issue of RCTV into the human rights emergency resolution today is a major abuse of that procedure. By the way, most of the media outlets in Venezuela are in private ownership, actually, including powerful media corporations which conspired to overthrow Hugo Chávez in 2002, who happens to have been elected and re-elected many times by the people of Venezuela. The reality is that the EPP in this Parliament has the same agenda as the coup conspirators: they want to overthrow Hugo Chávez's government because this government has not carried out the bold dictates of world capitalism implementing privatisation and deregulation across the board, and they want no opposition to the neoliberal agenda. Yes, the working class in Latin America in general rise up in opposition. No, I am not without some sharp criticisms of the Venezuelan government.
Despite massive support from the majority of the Venezuelan people, Hugo Chávez, in fact, has not decisively broken with capitalism and led a movement to genuine democratic socialism. There is a trend towards bureaucratism in certain senses. Finally, co-thinkers of mine on the ground, in the Socialismo Revolucionário Group for example, are fighting these trends and fighting for workers' rights and genuine socialism, which means, by the way, that the media would not be controlled either by capitalist interests or by bureaucratic interest but open democratically to all sectors of society.
Mr President, it is, indeed, here, in the European Parliament, that we should be talking, today, about what is happening in Venezuela, where a dictator is breaking the law, eliminating the opposition, closing independent television stations, expropriating businesses and closing a variety of institutions. This is the place. They are evident violations of human rights.
However, there are still other matters, because his rule is not only destabilising the situation in his own country, but it is destabilising the situation in the region. Provocative action against Columbia, support for FARC guerrillas - these are facts which could actually lead to a real conflict in the region.
Columbia is a strategic partner of ours. Let us support and be with Columbia at this time, when the country is being attacked so strongly by Chávez, and is being induced, deceitfully or provocatively, to intensify the conflict in the region. This is our obligation, and if those attacks and the provocation intensify, the European Union and the European Parliament will be obliged to stand by Columbia, to be with Columbia and to support Columbia in a conflict with Venezuela which, I fear, may soon begin.
Mr President, it is always the same: for a better tomorrow, to abolish inequalities, to liberate the people from oppressors and tyrants, to end poverty and destitution, to use the country's wealth for the good of the nation - someone takes power. This is the objective of every revolution, and also of those people who, using the mechanisms of democracy, take up the position they dream of, such as president, only the next day to throw away their slogans about liberty, democracy and society. From that moment on, they are guided by only one motto: 'once we have power we will never give it up'. Dictators achieve this objective using the same methods: censorship, secret police, prison for those who think differently, breaking up and dividing opposition forces and complete control of the media. A kind of founding charter, a symbol of exactly that kind of thinking in the 20th century was, for example, Lenin's suppression of the uprising of the heroic Kronstadt sailors. This diagnosis is also true, today, for Venezuela. Media freedoms are of essential significance for democracy and respect for fundamental values. The European Commission should take appropriate action.
A few members of our group have actually already given their position, and I also agree that the Venezuela question or freedom of expression is not only relevant in Latin America but the whole of Europe and throughout the world. If we were to examine violations of freedom of expression in detail, I believe we would find that the problem exists in some European Union Member States.
I definitely support the idea that this matter has perhaps been added to the agenda rather too quickly and that we have far greater problems, and greater crimes, not just in Latin America, but in other states and therefore I believe that today this question has been overstated.
Mr President, I agree that much more serious problems than this exist, but it is my duty, for the sake of consistency, to also denounce what is currently taking place in Venezuela. I voted in favour of the initiative on Italy.
A few days ago, I was here denouncing a case which took place involving the shut-down of the only Basque language newspaper in Spain, in the Basque country, and today I am here to denounce the closure of Radio Caracas in 2007 and the shut-down of 34 radio stations in 2009.
I wish that they were only administrative problems and the rights of these media bodies would be restored. However, it concerns me to hear that President Chávez equates the new social networking sites with State terrorism and to see how the Internet is under serious threat.
It is my duty to defend people's rights, to defend freedom of expression, to defend the media's right to provide free and pluralistic information, because this means defending citizens' right to information with total freedom.
(DE) Mr President, we know that Venezuela is one of the most oil-rich countries in the world. We also know that this country has enormous hydroelectric power potential. Nonetheless, as we all know, the population of Venezuela is suffering the consequences of years of mismanagement. For decades, this country has not been able to invest its oil revenues in sustainable development or in developing infrastructure. The pegging of the national currency to the US dollar was probably another counterproductive move. Recently, President Chávez has tried to overcome this problem by depreciating the currency and getting public debt under control. However, the nationalisation of banks, expropriation and the temporary closure of food shops will probably not be sufficient to ward off the threat of runaway inflation for long.
President Chávez is pursuing a dirigistic economic policy, a centrally planned economy similar to those of other authoritarian regimes, which is undoubtedly and inevitably doomed to failure. The situation is likely to worsen even further, which will probably happen if food producers, who have been forced to produce food at fixed, non-market prices for years, attempt to rise up in protest at some point, wherever possible. I must also express my criticism of the fact that, in this precarious situation in which Venezuelans suffer from power cuts, water shortages and a deplorable economy, President Chávez has bought over USD 70 million worth of arms for the National Guard. This does not augur well, in particular in the context of the continued protests following the closure of a broadcaster critical of the government, in which students and opposition members have time and again clashed violently with the security forces.
Since, as we all agree, human rights are of particular concern to the European Union, we must make it our business to help. We must act, not only in cases involving violations of human rights, but also in exploring possibilities which could improve the conditions under which the population of Venezuela lives, without directly intervening in this country's domestic affairs. Much diplomatic skill and sensitivity is required for this task. I hope that the European Union is in a position to do that.
(DE) Mr President, ladies and gentlemen, I am somewhat surprised that, in this House, the Group of the European People's Party (Christian Democrats) stands accused of forcing this topic, which, although urgent, is probably not to the liking of any member of the Left majority of this House, onto the agenda. I doubt that they constitute a majority in this House. I simply had to ask that question. Like all the other groups, our group is also perfectly entitled to raise this matter. Even though Mr Chávez, who is currently in power, might be some kind of chum of yours or of the previous Spanish Presidency-in-Office, we still simply have to ask what action is being taken in this regard.
I am quite amazed that somebody like Mr Chávez can possibly say things like 'Twitter is a terrorist system'. I am sorry, but anyone in this day and age who describes Twitter as a terrorist system is living in another world, back in the stone age. Let me tell you this, as well: We, the PPE Group, will not be cowed by this accusation. We denounce violations of human rights everywhere. I personally denounce human rights violations when it comes to freedom of the press. On that score, let me just say that Venezuelan journalists are spoon-fed and dictated to and that judges are thrown into jail if they release someone who has been wrongly arrested. As Europeans, we must have the courage to speak out against such practices.
I will not allow Mrs de Keyser and others in this House to pin this accusation on the PPE Group. Like anyone else, we are perfectly entitled to designate violations of human rights and freedoms, whether in Europe or anywhere else across the world, as topics worthy of debate.
Mr President, the Venezuelan government has unjustly tried to limit free expression and pluralism in the media and on the Internet. These desperate attempts to censor information and expression remind me of Mahmoud Ahmadinejad's behaviour. In fact President Hugo Chávez calls Mahmoud Ahmadinejad a friend - and with friends like these, who needs enemies, one might wonder.
Yet the fact that Chávez considers Twitter and text messaging as acts of terrorism shows us that he considers people and the free flow of their ideas and opposition as his enemy. I am a user of Twitter and text messaging, I have to confess, but in Europe, thankfully, we consider free expression a fundamental and universal right, including on the Internet. Limiting digital avenues to expression, information and the exchange of ideas is testimony to the Venezuelan government's fear of its citizens and their call for an end to violence and oppression.
The successful mobilisation of citizens can be seen in the example of Oscar Morales, who set up a Facebook group called 'A million voices against the FARC' with the hope of collecting one million people online. He soon mobilised 12 million people to protest on the streets all over the world calling for an end to FARC's violence. This movement was fuelled by citizens using technology as a vehicle. Trying to limit this vehicle is not only unjust, it will also prove ineffective.
Mr President, press freedom and free democratic government are the foundations of the EU. For Hugo Chávez, the pseudo-dictator of Venezuela, they are simply obstacles on his path to absolute power. He is a demagogue, not a democrat, and has ruined the Venezuelan economy.
Yet, still, this House has its fair share of Chávez apologists, like Mr Higgins: perhaps because Chávez reflects their virulent anti-Americanism and their resentment of the success of President Uribe in neighbouring Columbia. It is lamentable that other political groups on the Left refuse to join with us in the political mainstream of the House in condemning the increasingly arbitrary and serious affronts to basic freedoms perpetrated by the Chávez regime. His response to a TV station critical of his rule was simply to take it off the air.
It reminds me of a similar situation in the PRC - China - where the Communist regime tried to stop a European company from broadcasting anti-Communist TV programmes. Chávez has, therefore - unashamedly - identified himself alongside China's authoritarian and hard-line rulers. His closest friends internationally are dictators Castro, Lukashenko and Ahmadinejad, which speaks volumes.
My group, the ECR, supports the Venezuelan people in their efforts to bring genuine democracy to that country.
Mr President, the democratic and human rights situation in Venezuela is in constant decline and we have to fully recognise this. We should also be reminded today that Venezuela has been recognised by various human rights organisations as the country with the worst freedom of press situation in Latin America.
Lieutenant Colonel Chávez has failed in governing Venezuela in many respects but he has remained in power only by suppressing the opposition, gaining control of the media and manipulating the electoral process. I would like to react to some colleagues who have already spoken in this Chamber before me and to say that our responsibility, our mission, is to support the Venezuelan people facing persecution, human rights abuses and arrest by their President.
(RO) In my view, Hugo Chávez has adopted all the worst possible aspects of totalitarian socialism from the last century. I do not mean by this his attitude towards foreign investments which is also, of course, a major issue for as long as it is completely random. However, I do mean his attitude to freedom of the press and what is represented by pluralism, because Hugo Chávez is attempting to copy pluralism, simply by closing down radio stations which refuse to broadcast his long-winded speeches and creating public stations to simulate pluralism. Copying pluralism is not the same as accepting pluralism because democracy cannot operate on the basis of a caricature of pluralism.
People close to Chávez have already been appointed. He is nothing short of a dictator because he hates pluralism. I therefore believe that socialists should not defend him. One of the victims of the recent demonstrations was actually a socialist student.
(PL) Mr President, I would like to endorse the view presented here, on behalf of my group, by Mrs De Keyser. There is no doubt that there must be no toleration for violation of media freedoms. We are, certainly, seeing disturbing events in Venezuela. I think, however, that we should be very careful about forming unequivocal, categorical and final judgments. In my opinion, we should be given an answer to a fundamental question: the stations which were closed down - were they all closed down for political reasons, or were some of them closed down because, in fact, they did not meet legal requirements? I think an answer here, and understanding what is pure politics and what is legal fact, would have great significance for the position of our House.
(FI) Mr President, it is rather puzzling how some of my fellow Members here think that it is not fitting to speak about one of the world's most corrupt countries. President Hugo Chávez's opponents are still sitting in prison cells, sentenced on what are clearly political grounds. Is it not the case that to defend this state of affairs means an embarrassing humiliation with regard to one's own ideology?
The Venezuelans are also having to endure completely unnecessary power and water cuts in what is Latin America's most energyrich country. The closure of radio and television channels and the violent suppression of student demonstrations speak of a totalitarian regime. Why, therefore, should we not react? As the media have to operate according to the law, they should not be closed down unless the authorities are left with no other option, and only after all the legal means available have been used. Accused people must also be given the chance to defend themselves and appeal against their convictions.
If the Venezuelan government is committed to the rule of law and human rights, it must protect and respect freedom of expression and appreciate the joys of that crucial input that criticism and openness bring to a constitutionally governed country.
(ES) Mr President, although it is merely an administrative issue for certain people, for others it is much more. We are talking about freedom.
I know that for some people freedom must be defended in certain ways and in certain places. However, I also know that for some people, true freedom, their own freedom, is one that is imposed by certain dictators whom they defend and in some cases they even encourage and not the freedom of people like us who defend this word to its fullest extent, who believe in free media and who believe that land cannot be taken by decree. You should ask the thousands of people from the Canary Islands who have been subjected to this situation in Venezuela.
We are talking about rights, plurality and freedom. Unfortunately, certain people do not believe in this yet.
Vice-President of the Commission. - Mr President, the Commission takes note of the draft resolutions presented by Parliament concerning the situation in Venezuela. You can be assured that the Commission is following this situation very closely.
In this regard, the EU has noted with concern the continued suspension of media, including RCTV International. We understand that this is an issue that goes beyond purely legal requirements and needs to be regarded within the context of the question of freedom of expression in Venezuela. This has been a cause for concern and has been given high visibility at international level in recent months.
For example, in November 2009, the special rapporteur of the United Nations Human Rights Council argued that the proposed special law against media crimes in Venezuela - I quote - 'would involve serious violations of the right to freedom of opinion and expression and would curtail press freedom in the country if it is adopted in its current form'. The rapporteur also called on Venezuela to fully respect Articles 19 and 20 of the International Covenant on Civil and Political Rights, to which Venezuela is a party and which guarantees the right to freedom of opinion and expression.
You might also recall that, in 2009, the European Union issued a declaration concerning those problems, because for us freedom of expression and free access to information are issues that are part of the dialogue that we have with the Venezuelan authorities. We deeply deplore that two protesters died and several persons were injured, including members of the security forces and protestors. We share the assessment of the Inter-American Commission on Human Rights, which has expressed its deep concern over the serious violent incidents which occurred in the demonstrations both for and against the government of President Chávez and which has urged the Venezuelan government to control demonstrations - I quote - 'within the framework of respect for human rights according to inter-American standards'.
We are closely following with concern the tendency towards political radicalisation. The September elections are widely seen as a milestone for the future of the country. In that respect, the EU underlines the importance of these elections being held in a peaceful, transparent and fully democratic environment.
In the context of the dialogue which the EU is leading with the Venezuelan authorities, we have always stressed the importance of fully respecting international obligations and commitments on human rights, including freedom of expression and the press as a cornerstone of democracy and the rule of law. As you know, this principle is enshrined in the EU's Charter of Fundamental Rights that is now part of our treaties. This puts a specific emphasis on freedom of expression and respect for pluralism in the media, in Europe and also in our international relations.
The European Union, through the European Instrument for Democracy and Human Rights, supports the activities of civil society organisations in this very specific area. Furthermore we have continuously supported all initiatives aimed at promoting tolerance, spaces for dialogue and mutual understanding.
In the name of the Commission, I would like to assure Parliament that we will continue to follow developments in Venezuela closely. Our commitment to supporting and strengthening democracy and the protection and promotion of human rights and fundamental freedoms will be reflected in our cooperation policy and relations with Venezuela, in the future as in the past.
- (ES) Mr President, if the 'catch-the-eye' procedure is to work effectively, the President should look in the Chamber to see who is requesting the floor, something which I have done very visibly so as to speak in the 'catch-the-eye' in the debate on Venezuela. You or your services should keep an eye out for those who wish to take the floor.
Mrs Muñiz De Urquiza, it is not physically possible for me to be looking in all directions at once. I am surrounded by very attentive people here. Anyway, when I gave the floor to the last Member, I also said 'the last Member to take the floor will be Mr Mato Adrover'. If you wanted to protest, you should have done so there and then.
The debate is closed. The vote will take place at the end of the debate.
Written Statements (Rule 149)
in writing. - I support this resolution, for I am concerned with the undemocratic measures taken by the government in Venezuela, specifically those curtailing the rights to free press, expression and assembly, as well as with the high level of corruption, as perceived by the people of Venezuela. Control of the media and of different opinions is typical for totalitarian regimes. As reported by human rights groups, in January 2010, the Chávez government threatened to take action against cable providers that aired channels that did not comply with the government requirement to interrupt regular broadcasting in order to broadcast presidential speeches. As a result, the country's cable providers stopped broadcasting seven channels. In 2009, Chávez forced stations to transmit live 141 speeches, including one that lasted seven hours and 34 minutes. As regards corruption, the government should fully and effectively implement the United Nations Convention against Corruption and the other relevant instruments, and take seriously Venezuelans' concerns about corruption - an indicator of good governance in any country.